DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed 3/18/2021. Claims 1-20 are pending in this application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 9, 10, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite learning new words in order to strengthen vocabulary.

For Claim 1: A system comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: a term validation component that determines from a subject matter expert, a validated term that indicates validation of a candidate term that describes an information asset; and a lexicon transforming component that, based on the validated term, transforms a lexicon that describes the information asset by incorporating the validated term into the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 2: The system of claim 1, wherein the computer executable components further comprise: a query augmenting component that augments a query of a knowledge base of information assets by employing the validated term of the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 9: A computer-implemented method comprising: determining, by a device operatively coupled to a processor, from a subject matter expert a validated term that indicates validation of a candidate term that describes an information asset; and based on the validated term, transforming, by the device, a lexicon that describes the information asset by incorporating the validated term into the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 10: The computer-implemented method of claim 9, further comprising: augmenting, by the device, a query of a knowledge base of information assets by employing the validated term of the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 17: A computer program product that transforms a lexicon that describes an information asset, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: determine from a subject matter expert, a validated term that indicates validation of a candidate term that describes the information asset; and based on the validated term, transform the lexicon that describes the information asset by incorporating the validated term into the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

For Claim 18: The computer program product of claim 17, wherein the program instructions further cause the processor to augment a query of a knowledge base of information assets by employing the validated term of the lexicon.
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category: process.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claims, under a broadest reasonable interpretation, it recites limitation the fall into  abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental steps. The actions listed above (incorporating new words to a lexicon) are the mental activities needed assisting a person in being understood by another party. This is useful for the person in communicating effectively. 
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
a processing unit are generic computer elements and not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F. J. Rinaldo, R. E. Strutz and M. W. Evens, "Developing a lexicon for automatic knowledge acquisition," Proceedings of International Conference on Expert Systems for Development, 1994, pp. 74-78, doi: 10.1109/ICESD.1994.302303. (Year: 1994) (Further referred to as “Rinaldo”).

Regarding Claim 1, Rinaldo teaches a system comprising: a memory that stores computer executable components (Rinaldo Abstract - This paper focuses on the development of a comprehensive lexicon to be used in an automated knowledge acquisition system. The automated knowledge system includes the memory that stores computer executable components and the processor that executes the computer executable components.);
and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Rinaldo Abstract - This paper focuses on the development of a comprehensive lexicon to be used in an automated knowledge acquisition system. The automated knowledge system includes the memory that stores computer executable components and the processor that executes the computer executable components.):
a term validation component that determines from a subject matter expert, a validated term that indicates validation of a candidate term that describes an information asset (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.);
and a lexicon transforming component that, based on the validated term, transforms a lexicon that describes the information asset by incorporating the validated term into the lexicon (Rinaldo Section 2 - Written text must be carefully balanced between what needs to be said and what may be assumed. A human extracting rules for an expert system must have some background in the domain area. The human need not be an expert, but must be familiar with the sublanguage used in that specific domain area. This knowledge of the sublanguage must include not only which words are used, how they are used and how their usage differs from standard natural language (or other sublanguage), the relationships between words and concepts.).

Regarding Claim 2, Rinaldo teaches all of the limitations of claim 1. Rinaldo also teaches that a query augmenting component that augments a query of a knowledge base of information assets by employing the validated term of the lexicon (Rinaldo Section 3 - The tool set to generate sublanguages is not restricted to a single data structure or a single format. The tool set consists of a group of simple, usually single purpose functions, that return the location of the data that matches the query. These locations or addresses are returned to a formatter that produces the final output.).

Regarding Claim 3, Rinaldo teaches all of the limitations of claim 1. Rinaldo also teaches that an expert selecting component that, based on the information asset, selects the subject matter expert (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.);
and a term submitting component that submits the candidate term to the subject matter expert that validates the candidate term (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.).

Regarding Claim 4, Rinaldo teaches all of the limitations of claim 3. Rinaldo also teaches that the selecting the subject matter expert based on the information asset comprises selecting the subject matter expert based on a relationship between the subject matter expert and the information asset (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 5, Rinaldo teaches all of the limitations of claim 4. Rinaldo also teaches that the relationship comprises the subject matter expert being an owner of the information asset (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 6, Rinaldo teaches all of the limitations of claim 3. Rinaldo also teaches determining that the subject matter expert has expertise regarding the information asset that exceeds a threshold (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.);
and selecting the subject matter expert based on the expertise (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 7, Rinaldo teaches all of the limitations of claim 1. Rinaldo also teaches a configuration component that configures a neural network that analyzes information assets by employing the validated term of the lexicon (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems. The automation of the knowledge acquisition for the expert systems could be done with neural networks.).

Regarding Claim 8, Rinaldo teaches all of the limitations of claim 1. Rinaldo also teaches a keyword identifying component that identifies, by employing distributional semantics, a salient keyword describing the information asset based on an analysis of textual content describing the information asset (Rinaldo Section 2 - The term well-developed lexicon is being used here to mean a lexicon that contains not only part of speech, definitions, some examples (as found in typical dictionaries), but also contain encyclopedic knowledge [Evens, et al. 19911 [Conlon, et al. 19931. It is essential that the lexicon contain information regarding lexical semantic relationships between words, and words and phrases. It must also include detailed usage and part of speech information (i.e. for noun: regular or irregular, mass or count, abstract or concrete, etc.).);
and a candidate term selecting component that selects the salient keyword as the candidate term (Rinaldo Section 2 - Written text must be carefully balanced between what needs to be said and what may be assumed. A human extracting rules for an expert system must have some background in the domain area. The human need not be an expert, but must be familiar with the sublanguage used in that specific domain area. This knowledge of the sublanguage must include not only which words are used, how they are used and how their usage differs from standard natural language (or other sublanguage), the relationships between words and concepts).

Regarding Claim 9, Rinaldo teaches a computer-implemented method comprising: determining, by a device operatively coupled to a processor, from a subject matter expert a validated term that indicates validation of a candidate term that describes an information asset (Rinaldo Section 1 and  Abstract - This paper focuses on the development of a comprehensive lexicon to be used in an automated knowledge acquisition system. The automated knowledge system includes the memory that stores computer executable components and the processor that executes the computer executable components. Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.);
and based on the validated term, transforming, by the device, a lexicon that describes the information asset by incorporating the validated term into the lexicon (Rinaldo Section 2 - Written text must be carefully balanced between what needs to be said and what may be assumed. A human extracting rules for an expert system must have some background in the domain area. The human need not be an expert, but must be familiar with the sublanguage used in that specific domain area. This knowledge of the sublanguage must include not only which words are used, how they are used and how their usage differs from standard natural language (or other sublanguage), the relationships between words and concepts.).

Regarding Claim 10, Rinaldo teaches all of the limitations of claim 9. Rinaldo also teaches augmenting, by the device, a query of a knowledge base of information assets by employing the validated term of the lexicon (Rinaldo Section 3 - The tool set to generate sublanguages is not restricted to a single data structure or a single format. The tool set consists of a group of simple, usually single purpose functions, that return the location of the data that matches the query. These locations or addresses are returned to a formatter that produces the final output.).

Regarding Claim 11, Rinaldo teaches all of the limitations of claim 9. Rinaldo also teaches that based on the information asset, selecting, by the device, the subject matter expert (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.);
and submitting, by the device, the candidate term to the subject matter expert that validates the candidate term (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.).

Regarding Claim 12, Rinaldo teaches all of the limitations of claim 11. Rinaldo also teaches that the selecting the subject matter expert based on the information asset comprises selecting the subject matter expert based on a relationship between the subject matter expert and the information asset (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 13, Rinaldo teaches all of the limitations of claim 12. Rinaldo also teaches that the relationship comprises the subject matter expert being an owner of the information asset (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 14, Rinaldo teaches all of the limitations of claim 11. Rinaldo also teaches determining that the subject matter expert has expertise regarding the information asset that exceeds a threshold (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.);
and selecting the subject matter expert based on the expertise (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Regarding Claim 15, Rinaldo teaches all of the limitations of claim 9. Rinaldo also teaches configuring, by the device, a neural network that analyzes information assets by employing the validated term of the lexicon (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems. The automation of the knowledge acquisition for the expert systems could be done with neural networks.).

Regarding Claim 16, Rinaldo teaches all of the limitations of claim 9. Rinaldo also teaches identifying, by the device employing distributional semantics, a salient keyword describing the information asset based on an analysis of textual content describing the information asset (Rinaldo Section 2 - The term well-developed lexicon is being used here to mean a lexicon that contains not only part of speech, definitions, some examples (as found in typical dictionaries), but also contain encyclopedic knowledge [Evens, et al. 19911 [Conlon, et al. 19931. It is essential that the lexicon contain information regarding lexical semantic relationships between words, and words and phrases. It must also include detailed usage and part of speech information (i.e. for noun: regular or irregular, mass or count, abstract or concrete, etc.).);
and selecting, by the device, the salient keyword as the candidate term. (Rinaldo Section 2 - Written text must be carefully balanced between what needs to be said and what may be assumed. A human extracting rules for an expert system must have some background in the domain area. The human need not be an expert, but must be familiar with the sublanguage used in that specific domain area. This knowledge of the sublanguage must include not only which words are used, how they are used and how their usage differs from standard natural language (or other sublanguage), the relationships between words and concepts).

Regarding Claim 17, Rinaldo teaches a computer program product that transforms a lexicon that describes an information asset, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: determine from a subject matter expert, a validated term that indicates validation of a candidate term that describes the information asset (Rinaldo Section 1 and  Abstract - This paper focuses on the development of a comprehensive lexicon to be used in an automated knowledge acquisition system. The automated knowledge system includes the memory that stores computer executable components and the processor that executes the computer executable components. Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.);
and based on the validated term, transform the lexicon that describes the information asset by incorporating the validated term into the lexicon (Rinaldo Section 2 - Written text must be carefully balanced between what needs to be said and what may be assumed. A human extracting rules for an expert system must have some background in the domain area. The human need not be an expert, but must be familiar with the sublanguage used in that specific domain area. This knowledge of the sublanguage must include not only which words are used, how they are used and how their usage differs from standard natural language (or other sublanguage), the relationships between words and concepts.).

Regarding Claim 18, Rinaldo teaches all of the limitations of claim 17. Rinaldo also teaches that the program instructions further cause the processor to augment a query of a knowledge base of information assets by employing the validated term of the lexicon (Rinaldo Section 3 - The tool set to generate sublanguages is not restricted to a single data structure or a single format. The tool set consists of a group of simple, usually single purpose functions, that return the location of the data that matches the query. These locations or addresses are returned to a formatter that produces the final output.).

Regarding Claim 19, Rinaldo teaches all of the limitations of claim 17. Rinaldo also teaches that based on the information asset, select the subject matter expert (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.);
and submit the candidate term to the subject matter expert that validates the candidate term (Rinaldo Section 1 - Such an improved system would still require a domain expert to validate the rules extracted but it would go a long way toward automating knowledge acquisition for expert systems.).

Regarding Claim 20, Rinaldo teaches all of the limitations of claim 19. Rinaldo also teaches that the selecting the subject matter expert based on the information asset comprises selecting the subject matter expert based on a relationship between the subject matter expert and the information asset (Rinaldo Section 4 - A knowledge engineer is responsible for the design and implementation of expert systems. A domain expert is responsible for the knowledge and rules of the system. The engineer would produce a specification of the sublanguage and then test the knowledge acquisition system. Based on the results of the tests, another sublanguage could be produced. In this way, a knowledge engineer and domain expert can tune the sublanguage to exactly fit the requirements of an automatic knowledge acquisition tool.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mukherjee et al (US 20180032497 A1), LeVasseur et al. (US 20160323243 A1), and Waite et al. (US 20100299334 A1).
Mukherjee et al (US 20180032497 A1) discloses “a method and system [which] parses natural language in a unique way, determining important words pertaining to a text corpus of a particular genre, such as tax preparation” (Mukherjee – Abstract).
LeVasseur et al. (US 20160323243 A1) discloses “an asset descriptor is configured to identify one or more assets within the corpus of data while a contextual analyzer frames the one or more assets into the prevailing contextual environment and a domain identifier further identifies a data perimeter based on the assets identified for the prevailing contextual environment” (LeVasseur – Abstract).
Waite et al. (US 20100299334 A1) discloses “a computer implemented system and method for providing a computer and collaboration platform around knowledge transfer, expertise, innovation, tangible, intangible and information assets” (Waite – Abstract).
Please, see additional references in form PTO-892 for more details.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTHEJ KUNAMNENI whose telephone number is (571)272-5428. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UTHEJ KUNAMNENI/               Examiner, Art Unit 2656                                                                                                                                                                                         
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656